DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 10, 2022.
Claims 8, 9 and 17 have been cancelled.
Claims 1-7, 10-16 and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The blade for a kayak paddle as claimed is not shown or suggested in the prior art because of the use of a blade having an upper surface and a lower surface that are both convex, where said lower surface slopes downward along an axial length of said blade and transitions from a downward slope to an upward slope proximate to a blade tip.
The prior art as disclosed by Wisbrod (US 3,091,781) shows the use of a paddle with a blade portion having upper and lower surfaces that are both convex, where said lower surface is essentially flat along an axial length of said blade to a blade tip.  Mier Maza (US 9,132,898) discloses a kayak paddle with a blade body having a convex upper surface and a concave lower surface in order to generate a propulsive force when moved vertically through water, or a lift force when moved horizontally through water.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




March 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617